                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 DANVILLE DIVISION

UNITED STATES OF AMERICA                       )
                                               )
      v.                                       )          Case No.: 4:18-CR-00011-MFU-RSB
                                               )
SHABBA LARUN CHANDLER,                         )
                                               )
      Defendant                                )

                             MOTION TO STAY PROCEEDINGS

           COMES NOW, Defendant Shabba L. Chandler (the “Defendant”), by and through his

 counsel of record, and hereby moves to stay these proceedings. In support thereof, the

 Defendant states as follows:

                                  FACTUAL BACKGROUND

       Prior to trial and pursuant to this Court’s scheduling order, the Defendant and others

moved to dismiss certain counts in the Superseding Indictment. (Ecf. No. 349). After

substantial briefing and oral argument, the Court issued its Memorandum Opinion granting, in

part, and denying, in part, the Motions to Dismiss. (Ecf. No. 554). Specifically, the Court

dismissed counts alleging VICAR assault with a dangerous weapon, predicated on the Virginia

brandishing statute. Id. Since the Court’s rulings, the parties have continued to litigate

important pretrial issues and to prepare for trial.

       On August 21, 2019, the Government filed a Notice of Appeal seeking to challenge the

Court’s ruling concerning the VICAR assault with a dangerous weapon counts. (Ecf. No. 623).

In its Notice of Appeal, the Government argues “[t]he United States believes the Court still has

jurisdiction to proceed to trial on the remaining counts from the First Superseding Indictment,

and the United States is preparing for that trial.” Id. at n. 1. For the reasons set forth herein,


                                                      1
the Governments belief is wrong and this Court lacks jurisdiction to continue to adjudicate

these proceedings. A stay must occur pending appeal.

                              ARGUMENTS & AUTHORITIES

       I.       THE GOVERNMENTS NOTICE OF APPEAL DIVESTS THIS COURT
                OF JURISDICTION AND THESE PROCEEDINGS MUST BE STAYED

                a. Standard of Review

       The law of this circuit is clear. Generally, “an appeal confers jurisdiction on the court of

appeals and divests the district court of its control over those aspects of the cases involved in the

appeal.” United States v. Modanlo, 762 F.3d 403, 408 (4th Cir. 2014). This general rule is

subject to limited exceptions which permit a district court “to take subsequent action on matters

that are collateral to the appeal, or to take action that aids the appellate process.” Doe v. Public

Citizen, 749 F.3d 246, 258 (4th Cir. 2014) (citations omitted). Allowing a trial to proceed on an

incomplete indictment is not a collateral matter.

                b. The Government’s Position is Untenable, Contrary to Established Law
                   and Would Violate the Defendant’s Due Process Rights
       The Government’s proposal seeks to have the trial proceed while it awaits a decision

from the Fourth Circuit. Such a proposal is bizarre. Under the Government’s theory, the

defendants would have a trial on the merits on the post-motion to dismiss indictment, await a

ruling from the Fourth Circuit, and, if the Government prevails, have a another trial on the

remaining charges. If the Government succeeds, certain defendants will be forced to litigate

additional counts which contain unique facts and circumstances. Moreover, this Defendant will

be forced to prepare to combat the collateral issues raised by such evidence. The Government’s

proposal runs the risk of inconsistent verdicts and has other wide-ranging due process

implications.

       The Government cites no authority for its dual trial proposition and seemingly ignores the

                                                    2
very case law it relies upon. In Modanlo, the Government the Fourth Circuit specifically noted

that “a trial may not be conducted from the time that an interlocutory or collateral order appeal

is properly taken until the court of appeals returns jurisdiction to the district court.” 762 F.3d at

411 (emphasis added); see also United States v. Brooks, 145 F.3d 446, 457 (1st Cir.1998)

(declaring that the district judge “retain[ed] no power to swear a jury and begin the trial” upon

government's pretrial filing of § 3731 appeal); United States v. Mavrokordatos, 933 F.2d 843,

846 (10th Cir.1991) (ruling that § 3731 appeal filed at 1:51 p.m. divested trial court of

jurisdiction as jury was not sworn until approximately 4:10 p.m.); Stewart v. Donges, 915 F.2d

572, 574–79 (10th Cir.1990) (concluding that pretrial appeal of denial of qualified immunity

rendered trial nullity absent certification that appeal was frivolous).1

         Moreover, the Government’s arguments overlook the importance of the commencement

of a criminal trial and the intent of 18 U.S.C. § 3731. The statute was not crafted to permit the

Government to have two bites at the apple, instead it is a vehicle by which the Government may

address pretrial rulings which impact trial. See United States v. Harshaw, 705 F.2d 317, 319

(8th Cir. 1983) (Congress crafted section 3731 specifically to permit the resolution of evidentiary

appeals before the commencement of trial). Here, the Government seeks to have two trials. This

has significant consequences for the defendants, witnesses and judicial economy. These

essential facts are overlooked by the Government in its quest to appeal. A stay for lack of

jurisdiction must be granted to preserve the Defendant’s due process rights.2


1
 Each of these cases and the parentheticals were cited in the Modanlo opinion but, with the exception of Brooks, not
mentioned in the Government’s Notice of Appeal. More importantly, the Government cites to Brooks but ignores its
holding which stated: “we hold that the filing of a proper notice of appeal pursuant to section 3731 divests the
district court of its authority to swear a jury and start the trial.” Brooks, 145 F.3d at 457.
2
 Pursuant to the case law cited herein, a stay should exist until the Fourth Circuit has an opportunity to consider the
Government’s arguments. If this Court is not inclined to issue such a stay, the Court should stay these proceedings
for at least 14 days which would permit the Defendant to contemplate the merits of a cross-appeal. See Fed. App. P.
4(b)(1)(A)(ii).

                                                          3
                                          CONCLUSION

       For the foregoing reasons, the Defendant requests a stay of these proceedings due to a

lack of jurisdiction. The Defendant, however, expressly reserves his rights to seek admission to

bail during the pendency of any appeal.

                                                    Respectfully submitted,

                                                    SHABBA LARUN CHANDLER

                                                    By: /s/      Aaron Balla Houchens___
                                                              Of Counsel

Jeffrey L. Dorsey, Esq. (VSB #32702)
JEFFREY L. DORSEY, P. C.
25 Library Square
Salem, Virginia 24153
(540) 389-8800 (telephone)
(540) 389-7122 (facsimile)
jeff@dorseylawfirm.com

Aaron B. Houchens, Esq. (VSB #80489)
AARON B. HOUCHENS, P.C.
111 East Main Street
P.O. Box 1250
Salem, Virginia 24153
540-389-4498 (telephone)
540-339-3903 (facsimile)
aaron@houchenslaw.com

       Counsel for Defendant




                                               4
                                CERTIFICATE OF SERVICE

       I hereby certify that on this 21st of August 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system, and the foregoing was electronically

transmitted through the CM/ECF system to the following CM/ECF participants:

       Ronald Huber, Esq.
       Heather L. Carlton, Esq.
       Assistant United States Attorneys
       U.S. Attorney's Office for the Western District of Virginia
       U.S. Courthouse and Federal Building
       255 West Main Street
       Charlottesville, Virginia 22902
       ron.huber@usdoj.gov
       heather.carlton@usdoj.gov

                                                             /s/     Aaron Balla Houchens___




                                                 5
